         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 1 of 40



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


    STACEY PARKS KENNEDY, ANGELA )
    BOZELL and BRITTNEY WILLIAMS, )
    individually and on behalf of all others )
    similarly situated,                      )
                                             )
                              Plaintiffs,    )
                                             )          CIVIL ACTION NO.:
                    v.                       )
                                             )          CLASS ACTION COMPLAINT
    AEGIS MEDIA AMERICAS, INC.,              )
    BOARD OF DIRECTORS OF AEGIS              )
    MEDIA AMERICAS, INC., THE PLAN           )
    INVESTMENT COMMITTEE, and JOHN )
    DOES 1-30.                               )
                              Defendants.    )
                                             )


                                          COMPLAINT

       Plaintiffs, Stacey Parks Kennedy, Angela Bozell and Brittney Williams (“Plaintiffs”), by

and through their attorneys, on behalf of the BenefitsPlus 401(k) Profit Sharing Plan (the “Plan”),1

themselves and all others similarly situated, state and allege as follows:

                                    I.      INTRODUCTION

       1.      This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include Aegis Media Americas, Inc. (“Aegis” or “Company”), the Board

of Directors of Aegis (“Board”) and its members during the Class Period and the Plan Investment




1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.
           Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 2 of 40



Committee and its members during the Class Period (“Committee”) for breaches of their fiduciary

duties.

          2.    Defined contribution retirement plans, like the Plan, confer tax benefits on

participating employees to incentivize saving for retirement. As of the end of 2015, Americans

had approximately $6.7 trillion in assets invested in defined contribution plans. See INVESTMENT

COMPANY INSTITUTE, Retirement Assets Total $24.0 Trillion in Fourth Quarter 2015 (Mar. 24,

2016), available at https://www.ici.org/research/stats/retirement/ret_15_q4; PLAN SPONSOR, 2015

Recordkeeping     Survey    (June    2015),   available    at   http://www.plansponsor.com/2015-

Recordkeeping-Survey/.

          3.    In a defined contribution plan, participants’ benefits “are limited to the value of

their own investment accounts, which is determined by the market performance of employee and

employer contributions, less expenses.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1826 (2015). Thus,

the employer has no incentive to keep costs low or to closely monitor the Plan to ensure every

investment remains prudent, because all risks related to high fees and poorly-performing

investments are borne by the participants.

          4.    To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries. 29 U.S.C. § 1104(a)(1).

These twin fiduciary duties are “the highest known to the law.” Donovan v. Bierwirth, 680 F. 2d

263, 272 n.8 (2d Cir. 1982); see also Severstal Wheeling v. WPN Corporation, 659 F.Appx. 24

(2nd Cir. 2016). Fiduciaries must act “solely in the interest of the participants and beneficiaries,”

29 U.S.C. § 1104(a)(1)(A), with the “care, skill, prudence, and diligence” that would be expected

in managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B).




                                                 2
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 3 of 40



        5.     At the end of 2018 and 2017, the Plan had over 540 million dollars and 375 million

dollars, respectively, in assets under management that were/are entrusted to the care of the Plan’s

fiduciaries. See, 2018 Form 5500 filing at page 4 of the attached audited financial statement.

        6.     The Plan’s assets under management qualifies it as a large plan in the defined

contribution plan marketplace, and among the largest plans in the United States. As a large plan,

the Plan had substantial bargaining power regarding the fees and expenses that were charged

against participants’ investments. Defendants, however, did not try to reduce the Plan’s expenses

or exercise appropriate judgment to scrutinize each investment option that was offered in the Plan

to ensure it was prudent.

        7.     Plaintiffs allege that during the putative Class Period (May 8, 2014 through

December 31, 2018) Defendants, as “fiduciaries” of the Plan, as that term is defined under ERISA

§ 3(21)(A), 29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and

to the other participants of the Plan by, inter alia, (1) failing to objectively and adequately review

the Plan’s investment portfolio with due care to ensure that each investment option was prudent,

in terms of cost; and (2) maintaining certain funds in the Plan despite the availability of identical

or similar investment options with lower costs and/or better performance histories.

        8.     To make matters worse, Defendants failed to utilize the lowest cost share class for

many of the mutual funds within the Plan, and failed to consider collective trusts, commingled

accounts, or separate accounts as alternatives to the mutual funds in the Plan, despite their lower

fees.

        9.     At some point during 2018, over four years into the Class Period, Defendants made

changes to certain Plan investment options, some of which are the subject of this lawsuit.2 These



2
  Once an exact final date of when these changes took effect are known, Plaintiffs reserve their
right to amend the proposed Class Period to go up to the effective date of those fund changes.

                                                  3
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 4 of 40



changes were far too little and too late as the damages suffered by Plan participants to that point

had already been baked in. There is no reason to not have implemented these changes by the start

of the Class Period.

        10.    Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to actions of a reasonable fiduciary and cost the

Plan and its participants millions of dollars.

        11.    Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries (Count

Two).

                             II.     JURISDICTION AND VENUE

        12.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

        13.    This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.

        14.    Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.


                                         III.    PARTIES

                                                 4
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 5 of 40



       Plaintiffs

       15.      Plaintiff, Stacey Parks Kennedy (“Kennedy”), resides in Warren, Michigan.

During her employment, Plaintiff Kennedy participated in the Plan investing in the options offered

by the Plan and which are the subject of this lawsuit.

       16.     Plaintiff, Angela Bozell (“Bozell”), resides in Grosse Pointe Woods, Michigan.

During her employment, Plaintiff Bozell participated in the Plan investing in the options offered

by the Plan and which are the subject of this lawsuit.

       17.     Plaintiff, Brittney Williams (“Williams”), resides in Brooklyn, New York. During

her employment, Plaintiff Williams participated in the Plan investing in the options offered by the

Plan and which are the subject of this lawsuit.

       18.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

       19.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes, and information regarding the availability and

pricing of separate accounts and collective trusts) necessary to understand that Defendants

breached their fiduciary duties and engaged in other unlawful conduct in violation of ERISA until

shortly before this suit was filed. Further, Plaintiffs did not have and do not have actual knowledge

of the specifics of Defendants’ decision-making process with respect to the Plan, including


                                                  5
          Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 6 of 40



Defendants’ processes (and execution of such) for selecting, monitoring, and removing Plan

investments, because this information is solely within the possession of Defendants prior to

discovery. Having never managed a large 401(k) plan such as the Plan, Plaintiffs lacked actual

knowledge of reasonable fee levels and prudent alternatives available to such plans.3 For purposes

of this Complaint, Plaintiffs have drawn reasonable inferences regarding these processes based

upon (among other things) the facts set forth herein.

                Defendants

                       Company Defendant

         20.    Aegis is the Plan sponsor with a principal place of business being 150 East 42nd

Street, 14th Floor, New York, New York, 10017. See, 2018 Form 5500 at 1.

         21.    Aegis describes itself as a global media and digital marketing communications

company.4

         22.    The Company is a fiduciary for several reasons. First, it’s named as the Plan

Administrator and Plan Sponsor in the Summary Plan Description (“SPD”). SPD at 3.

         23.    Second, the Company, either directly or through the Board, appointed other Plan

fiduciaries and accordingly had a concomitant fiduciary duty to monitor and supervise those

appointees.

         24.    In particular, it is believed and therefore averred, that Aegis appointed the Fidelity

Management Trust Company to act as the Plan Trustee (“Trustee”). See, SPD at 4. As described




3
  Several weeks prior to filing the instant lawsuit, Plaintiffs requested pursuant to ERISA
§104(b)(4) that the Plan administrator produce several Plan governing documents, including any
meeting minutes of the relevant Plan investment committee(s). Their request was denied. See
Braden v. Wal-mart Stores, Inc., 588 F.3d 585, 598 (8th Cir. 2009) (“If Plaintiffs cannot state a
claim without pleading facts which tend systematically to be in the sole possession of defendants,
the remedial scheme of [ERISA] will fail, and the crucial rights secured by ERISA will suffer.”)
4
    https://www.dentsuaegisnetwork.com

                                                  6
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 7 of 40



in the notes to the Plan’s 2017 audited financial statements, “the trustee is responsible for oversight

of the investment, management, and control of Plan assets.” See, the 2017 audited financial

statement at page 9. In addition, it’s believed and therefore averred that Aegis appointed a benefits

committee to oversee the Plan’s investments. Id.

       25.     Lastly, the Company acted through its officers, including the Board and the

Committee, and their members, to perform Plan-related fiduciary functions in the course and scope

of their employment.

       26.     For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

               Board Defendants

       27.     The Company acted through the Board (defined above) to perform some of the

Company’s Plan-related fiduciary functions, including monitoring the activities of the Committee

and the Trustee.

       28.     In particular, it’s believed and therefore averred, that Aegis and the Board

appointed the Fidelity Management Trust Company to act as the Plan Trustee (“Trustee”). See,

SPD at 4. As described in the notes to the Plan’s 2017 audited financial statements, “the trustee is

responsible for oversight of the investment, management, and control of Plan assets.” See, 2017

Form 5500 filing at page 9 of the attached audited financial statement. In addition, it’s believed

and therefore averred that Aegis and the Board appointed an investment committee to oversee the

Plan’s investments. Id.

       29.     In addition, the Board makes direct decisions about the Plan. As noted in the Plan’s

SPD, “[y]our Employer may make discretionary nonelective contributions in an amount to be

determined by the Board of Directors for each Plan Year.” SPD at 9.




                                                  7
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 8 of 40



       30.     Accordingly, each member of the Board during the putative Class Period (referred

to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority to appoint

and/or monitor the Committee, which had control over Plan management and/or authority or

control over management or disposition of Plan assets.

       31.     The unnamed members of the Board of Directors for Aegis during the Class Period

are collectively referred to herein as the “Board Defendants.”

               Committee Defendants

       32.     A discussed above, it’s believed and therefore averred that Aegis and the Board

appointed an investment committee to oversee the Plan’s investments. See, 2017 Form 5500 filing

at page 9 of the attached audited financial statement.

       33.     Some of the Committee responsibilities are enumerated in the 2017 Form 5500

filing. The 2017 Form 5500 provides that “[t]he Plan’s Investment Committee determines the

Plan’s valuation policies utilizing information provided by the investment advisers and custodian.”

Id. It is believed and therefore averred that this is one small example of the Committee’s

responsibilities and that their responsibilities were much greater, including but not limited to,

selecting and monitoring the Plan’s investment options.

       34.     The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because

each exercised discretionary authority over management or disposition of Plan assets.

       35.     The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

               Additional John Doe Defendants


                                                 8
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 9 of 40



       36.     To the extent that there are additional officers, employees and/are contractors of

Aegis who are/were fiduciaries of the Plan during the Class Period, or were hired as an investment

manager for the Plan during the Class Period, the identities of whom are currently unknown to

Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek leave to join

them to the instant action. Thus, without limitation, unknown “John Doe” Defendants 21-30

include, but are not limited to, Aegis officers, employees and/or contractors who are/were

fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A)

during the Class Period.

                                          IV.     THE PLAN

       37.     As stated in the Plan’s SPD, Aegis established the Plan “to enable eligible

Employees to save for retirement.” SPD at 1.

       38.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. Consequently, retirement benefits provided

by the Plan are based solely on the amounts allocated to each individual’s account.

       Eligibility

       39.     In general, regular full-time employees are eligible to participate in the Plan “as of

the date of hire.” See, 2017 Form 5500 filing at page 6 of the attached audited financial statement.

       Contributions

       40.     There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover


                                                  9
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 10 of 40



contributions, and employer matching contributions based on employee pre-tax, Roth 401(k), and

employee after-tax contributions. SPD at 7-9.

       41.     With regard to employee contributions, participants may contribute the lesser of

75.00% of eligible compensation or $18,000 (in 2016; thereafter as adjusted by the Secretary of

the Treasury.” Id.

       42.     Aegis “may make a discretionary matching contribution each Plan Year. The

Employer has elected to contribute 50% of the Participant contribution up to a maximum of 6% of

the Participant’s compensation.” See, 2017 Form 5500 filing at page 6 of the attached audited

financial statement.

       43.     Like other companies that sponsor 401(k) plans for their employees, Aegis enjoys

both direct and indirect benefits by providing matching contributions to Plan participants.

Employers are generally permitted to take tax deductions for their contributions to 401(k) plans at

the time when the contributions are made. See generally, https:/www.irs.gov/retirement-

plans/plan-sponsor/401k-plan-overview.

       44.     Aegis also benefits in other ways from the Plan’s matching program. It is well-

known that “[o]ffering retirement plans can help in employers’ efforts to attract new employees

and reduce turnover.”       See https://www.paychex.com/articles/employee-benefits/employer-

matching-401k-benefits.

       45.     Given the size of the Plan, Aegis likely enjoyed a significant tax and cost savings

from offering a match.

       Vesting

       46.     A participant is 100 percent vested at all times in their contributions plus actual

earnings thereon. SPD at 12 and 14. However, matches made by Aegis are not considered fully

vested until after 4 years of regular full-time employment. Id.


                                                10
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 11 of 40



       The Plan’s Investments

       47.     Several funds were available to Plan participants for investment each year during

the putative Class Period.

       48.     The Plan’s assets under management for all funds as of December 31, 2018 was

over $540,000,000. See, 2018 Form 5500 filing at page 4 of the attached audited financial

statement.

                             V.      CLASS ACTION ALLEGATIONS

       49.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):5

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between May 8, 2014 through December 31, 2018 (the
               “Class Period”).

       50.     The members of the Class are so numerous that joinder of all members is

impractical. The 2018 Form 5500 filed with the Dept. of Labor lists 11,775 Plan “participants

with account balances as of the end of the plan year.” See, the Aegis 2018 Form 5500 at p. 2.

       51.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members, and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.




5
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.

                                                  11
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 12 of 40



        52.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

                A.       Whether Defendants are fiduciaries of the Plan;

                B.       Whether Defendants breached their fiduciary duties of loyalty and prudence

                         by engaging in the conduct described herein;

                C.       Whether the Company and Board Defendants failed to adequately monitor

                         the Committee and other fiduciaries to ensure the Plan was being managed

                         in compliance with ERISA;

                D.       The proper form of equitable and injunctive relief; and

                E.       The proper measure of monetary relief.

        53.     Plaintiffs will fairly and adequately represent the Class, and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action, and anticipate no difficulty in the management of this litigation

as a class action.

        54.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.


                                                  12
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 13 of 40



       55.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                           VI.     DEFENDANTS’ FIDUCIARY STATUS
                                 AND OVERVIEW OF FIDUCIARY DUTIES

       56.     ERISA requires every plan to provide for one or more named fiduciaries who will

have “authority to control and manage the operation and administration of the plan.” ERISA §

402(a)(1), 29 U.S.C. § 1102(a)(1).

       57.     ERISA treats as fiduciaries not only persons explicitly named as fiduciaries under

§ 402(a)(1), 29 U.S.C. § 1102(a)(1), but also any other persons who in fact perform fiduciary

functions. Thus, a person is a fiduciary to the extent “(i) he exercises any discretionary authority

or discretionary control respecting management of such plan or exercise any authority or control

respecting management or disposition of its assets, (ii) he renders investment advice for a fee or

other compensation, direct or indirect, with respect to any moneys or other property of such plan,

or has any authority or responsibility to do so, or (iii) he has any discretionary authority or

discretionary responsibility in the administration of such plan.” ERISA § 3(21)(A)(i), 29 U.S.C.

§ 1002(21)(A)(i).

       58.     As described in the Parties section above, Defendants were fiduciaries of the Plan

because:

               (a)     they were so named; and/or

               (b)     they exercised authority or control respecting management or disposition of

                       the Plan’s assets; and/or

               (c)     they exercised discretionary authority or discretionary control respecting

                       management of the Plan; and/or

                                                   13
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 14 of 40



                (d)     they had discretionary authority or discretionary responsibility in the

                        administration of the Plan.

        59.     As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plan, and the Plan’s investments, solely in the interest

of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims. These

twin duties are referred to as the duties of loyalty and prudence and are “the highest known to the

law.” Severstal Wheeling v. WPN Corporation, 659 F.Appx. 24 (2nd Cir. 2016).

        60.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.    Pegram v. Herdrich, 530 U.S. 211, 235 (2000).              “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the interests

of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted). Thus, “in

deciding whether and to what extent to invest in a particular investment, a fiduciary must ordinarily

consider only factors relating to the interests of plan participants and beneficiaries . . . . A decision

to make an investment may not be influenced by [other] factors unless the investment, when judged

solely on the basis of its economic value to the plan, would be equal or superior to alternative

investments available to the plan.” Dep’t of Labor ERISA Adv. Op. 88-16A, 1988 WL 222716, at

*3 (Dec. 19, 1988) (emphasis added).

        61.     In effect, the duty of loyalty includes a mandate that the fiduciary display complete

loyalty to the beneficiaries, and set aside the consideration of third persons.

        62.     ERISA also “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.


                                                   14
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 15 of 40



2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015). “[A] fiduciary cannot free

himself from his duty to act as a prudent man simply by arguing that other funds . . . could

theoretically, in combination, create a prudent portfolio.” In re Amer. Int’l Grp., Inc. ERISA Litig.

II, No. 08-cv-5722, 2011 WL 1226459, at *4 (S.D.N.Y. Mar. 31, 2011) (quoting DiFelice v. U.S.

Airways, Inc., 497 F.3d 410, 418 n.3, 423-24 (4th Cir. 2007)).

       63.     In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach by

co-fiduciary”) further provides that:

               [I]n addition to any liability which he may have under any other
               provision of this part, a fiduciary with respect to a plan shall be liable
               for a breach of fiduciary responsibility of another fiduciary with
               respect to the same plan in the following circumstances: (A) if he
               participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.

       64.     During the Class Period, Defendants did not act in the best interests of the Plan

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants.   Yet, here, to the detriment of the Plan and their participants and

beneficiaries, the Plan’s fiduciaries included and retained in the Plan many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the basis

of their economic value to the Plan.

       65.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period Defendants failed to have a proper system of review in place to ensure that

                                                  15
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 16 of 40



participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options. Additionally, Defendants failed to leverage the size of the Plan to negotiate

for (1) lower expense ratios for certain investment options maintained and/or added to the Plan

during the Class Period and (2) lower recordkeeping and administrative fees.

       66.     As discussed below, Defendants breached fiduciary duties to the Plan and its

participants and beneficiaries and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).

                             VII.    SPECIFIC ALLEGATIONS

A.     Improper Management of an Employee Retirement Plan Can Cost the Plan’s
       Participants Millions in Savings

       67.     Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must provide diversified investment

options for a defined-contribution plan while also giving substantial consideration to the cost of

those options. “Wasting beneficiaries’ money is imprudent. In devising and implementing

strategies for the investment and management of trust assets, trustees are obligated to minimize

costs.” Uniform Prudent Investor Act (the “UPIA”) § 7.

       68.     “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. Dec. 30, 2016) (en banc) (quoting Restatement (Third) of Trust § 90, cmt. b). See also

U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at

https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-

center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be

aware that your employer also has a specific obligation to consider the fees and expenses paid by

your plan.”). As the Ninth Circuit described, additional fees of only 0.18% or 0.4% can have a

large effect on a participant’s investment results over time because “[b]eneficiaries subject to

                                               16
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 17 of 40



higher fees … lose not only money spent on higher fees, but also lost investment opportunity; that

is, the money that the portion of their investment spent on unnecessary fees would have earned

over time.” Tibble, 843 F.3d at 1198 (“It is beyond dispute that the higher the fees charged to a

beneficiary, the more the beneficiary’s investment shrinks.”).

       69.     Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices of plan

sponsors and fiduciaries, whether due to poor performance, high fees, or both.

       70.     In fact, the Department of Labor has explicitly stated that employers are held to a

“high standard of care and diligence” and must both “establish a prudent process for selecting

investment options and service providers” and “monitor investment options and service providers

once selected to see that they continue to be appropriate choices,” among other duties. See “A

Look at 401(k) Plan Fees,” supra.

       71.     The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment. See Investment Company

Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and Expenses, (July

2016), at 4. “Any costs not paid by the employer, which may include administrative, investment,

legal, and compliance costs, effectively are paid by plan participants.” Id. at 5.

       72.     Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

B.     Defendants Breached Their Fiduciary Duties in Failing to Investigate and Select
       Lower Cost Alternative Funds

                                                 17
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 18 of 40




       73.     The Supreme Court recently reaffirmed the ongoing fiduciary duty to monitor a

plan’s investment options in Tibble, 135 S. Ct. at 1823. In Tibble, the Court held that “an ERISA

fiduciary’s duty is derived from the common law of trusts,” and that “[u]nder trust law, a trustee

has a continuing duty to monitor trust investments and remove imprudent ones.” Id. at 1828. In

so holding, the Supreme Court referenced with approval the Uniform Prudent Investor Act,

treatises, and seminal decisions confirming the duty.

       74.     Under trust law, one of the responsibilities of the Plan’s fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these duties

requires regular performance of an “adequate investigation” of existing investments in a plan to

determine whether any of the plan’s investments are “improvident,” or if there is a “superior

alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel. St. Vincent

Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19 (2d Cir. 2013).

       75.     When large plans, particularly those with nearly a billion dollars in assets like the

Plan here, have options which approach the retail cost of shares for individual investors or are

simply more expensive than the average or median institutional shares for that type of investment,

a careful review of the plan and each option is needed for the fiduciaries to fulfill their obligations

to the plan participants.

       76.     The Plan has retained several actively-managed funds as Plan investment options

despite the fact that these funds charged grossly excessive fees compared with comparable or

superior alternatives, and despite ample evidence available to a reasonable fiduciary that these

funds had become imprudent due to their high costs.

                                                  18
          Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 19 of 40



         77.      During the Class Period, the Plan lost millions of dollars in offering investment

options that had similar or identical characteristics to other lower-priced investment options.

         78.      The funds in the Plan stayed relatively unchanged from 2014 to 2018. Taking 2017

as an example year (when the Plan had $376.5 million in assets under management), the majority

of funds in the Plan (at least 13 out of 21 or more than 60%) were much more expensive than

comparable funds found in similarly sized plans (plans having between $250m and $500m in

assets). The expense ratios for funds in the Plan in some cases were up to 82% (in the case of the

JHancock Disciplined Value R4) above the median expense ratios in the same category: 6

                   Current Fund               ER7         Category        ICI Median8
            T. Rowe Price Retirement 2040    0.70 %      Target-date         0.58%
            T. Rowe Price Retirement 2045    0.71 %      Target-date         0.58%
            T. Rowe Price Retirement 2050    0.71 %      Target-date         0.58%
            T. Rowe Price Retirement 2035    0.68 %      Target-date         0.58%
            T. Rowe Price Retirement 2055    0.72 %      Target-date         0.58%
            T. Rowe Price Retirement 2030    0.66 %      Target-date         0.58%
            T. Rowe Price Retirement 2025    0.63 %      Target-date         0.58%
            T. Rowe Price Retirement 2020    0.59 %      Target-date         0.58%
            T. Rowe Price Retirement 2060    0.72 %      Target-date         0.58%
                                                         Domestic
            MainStay Large Cap Growth I      0.73 %                          0.52%
                                                          Equity
                                                         Domestic
           JHancock Disciplined Value R4     0.95 %                          0.52%
                                                          Equity
                                                         Domestic
               JPMorgan Mid Cap Value I      0.99 %                          0.52%
                                                          Equity
               Fidelity Total Bond Fund      0.45 %    Domestic Bond         0.43%

                                                          Domestic
           Carillon Eagle Mid Cap Growth I   0.75 %                          0.52%
                                                           Equity

           Goldman Sachs Small Cap Value                  Domestic
                                             0.94 %                          0.52%
                       Instl                               Equity


6
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k) Plans, 2016 at
69 (March 2018) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/ppr_18_dcplan_profile_401k.pdf
7
    The listed expense figures are taken from summary prospectuses published in 2020.
8
    This median fee is taken from plans with $250m to $500m in assets.

                                                 19
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 20 of 40



                   Current Fund                ER7        Category        ICI Median8
         Fidelity Spartan Extended Market
                                              0.10 %        Index             0.06%
                  Index Investment
             Fidelity Spartan International
                                              0.16 %        Index             0.06%
                   Index Investment
         Hartford International Opp HLS       0.73 %     Int’l Equity         0.64%
                        IA
        Loomis Sayles Small Cap Growth                    Domestic
                                              0.94 %                          0.52%
                      Instl                                Equity
        Invesco Oppenheimer Developing
                                              1.24 %     Int’l Equity         0.64%
                   Markets A
            T. Rowe Price Retirement                   Non-target date
                                              0.51 %                          0.45%
                    Balanced                             Balanced
          Fidelity Money Market Trust
         Retirement Government Money          0.42 %    Money Market          0.18%
                 Market Portfolio


       79.       The above comparisons understate the excessiveness of fees in the Plan throughout

the Class Period. That is because the ICI study was conducted in 2016 when expense ratios would

have been higher than today given the downward trend of expense ratios the last few years. Indeed,

the ICI median expense ratio for target date funds for plans with between two-hundred and fifty

million dollars and five-hundred million dollars in assets was .65 using 2015 data compared with

.58 in 2016. Accordingly, the median expense ratios in 2020 utilized by similar plans would be

lower than indicated in the chart above, demonstrating a greater disparity between the 2020

expense ratios utilized in the above chart for the Plan’s current funds and the median expense ratios

in the same category.

       80.       Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plan funds because many prudent alternative funds were

available that offered lower expenses than the median.

       Failure to Utilize Lower Fee Share Classes

       81.       Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. Generally, more expensive share classes are targeted at smaller


                                                 20
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 21 of 40



investors with less bargaining power, while lower cost shares are targeted at institutional investors

with more assets, generally $1 million or more, and therefore greater bargaining power. There is

no difference between share classes other than cost—the funds hold identical investments and have

the same manager.

       82.     Large defined contribution plans such as the Plan have sufficient assets to qualify

for the lowest cost share class available. Even when a plan does not yet meet the investment

minimum to qualify for the cheapest available share class, it is well-known among institutional

investors that mutual fund companies will typically waive those investment minimums for a large

plan adding the fund in question to the plan as a designated investment alternative. Simply put, a

fiduciary to a large defined contribution plan such as the Plan can use its asset size and negotiating

power to invest in the cheapest share class available. For this reason, prudent retirement plan

fiduciaries will search for and select the lowest-priced share class available.

       83.     Indeed, recently a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would

know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and appropriate

to the particular investment action, and strategies involved…in this case would mandate a prudent

fiduciary – who indisputably has knowledge of institutional share classes and that such share

classes provide identical investments at lower costs – to switch share classes immediately.” Tibble,

et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 13 (C.D. Cal. Aug. 16, 2017).

       84.     As demonstrated by the chart below, in several instances during the Class Period,

Defendants failed to prudently monitor the Plan to determine whether the Plan was invested in the

lowest-cost share class available for the Plan’s mutual funds. The chart below uses 2020 expense

ratios to demonstrate how much more expensive the funds were than their identical counterparts:




                                                 21
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 22 of 40


                                                                                 Identical Fund
                                   Current
         Current Fund                              Lower Share Class              Lower    Excess
                                    ER
                                                                                 Cost ER Expense

      TRRDX $ 47,066,972                                 TRPDX
                                   0.70 %                                         0.58 %   20.69%
  T. Rowe Price Retirement 2040              T. Rowe Price Retirement I 2040 I


      TRRKX $ 37,894,030                                 TRPKX
                                   0.71 %                                         0.59 %   20.34%
  T. Rowe Price Retirement 2045              T. Rowe Price Retirement I 2045 I

      TRRMX $ 36,801,592                                 TRPMX
                                   0.71 %                                         0.59 %   20.34%
  T. Rowe Price Retirement 2050              T. Rowe Price Retirement I 2050 I

       TRRJX $ 31,132,336                                TRPJX
                                   0.68 %                                         0.56 %   21.43%
  T. Rowe Price Retirement 2035              T. Rowe Price Retirement I 2035 I

      TRRNX $ 20,274,196                                TRPNX
                                   0.72 %                                         0.59%    22.03%
  T. Rowe Price Retirement 2055              T. Rowe Price Retirement 2055 I

      TRRCX $ 19,457,469                                 TRPCX
                                   0.66 %                                         0.53 %   24.53%
  T. Rowe Price Retirement 2030              T. Rowe Price Retirement I 2030 I

      TRRHX $ 14,916,167                                 TRPHX
                                   0.63 %                                         0.50 %   26.00%
  T. Rowe Price Retirement 2025              T. Rowe Price Retirement I 2025 I

       TRRBX $ 7,037,856                                 TRBRX
                                   0.59 %                                         0.46 %   28.26%
  T. Rowe Price Retirement 2020              T. Rowe Price Retirement I 2020 I

       TRRLX $ 1,711,230                                 TRPLX
                                   0.72 %                                         0.59%    22.03%
  T. Rowe Price Retirement 2060              T. Rowe Price Retirement I 2060 I

     JDVFX $ 13,595,404                                JDVWX
                                   0.95 %                                         0.70 %   35.71%
 JHancock Disciplined Value R4                JHancock Disciplined Value R6

     JMVSX $ 11,164,641                                 FLMVX
                                   0.99 %                                         0.75 %   32.00%
   JPMorgan Mid Cap Value I                     JPMorgan Mid Cap Value L

                                                         HRAUX
        HAGIX $ 8,684,474
                                   0.75 %     Carillon Eagle Mid Cap Growth       0.66 %   13.64%
 Carillon Eagle Mid Cap Growth I
                                                             R6



       85.     The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and therefore



                                                 22
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 23 of 40



also should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

       86.       Qualifying for lower share classes usually requires only a minimum of a million

dollars for individual funds. However, it is common knowledge that investment minimums are

often waived for large plans like the Plan. Sweda v. Univ. of Pennsylvania, 923 F.3d 320, 329 (3d

Cir. 2019) (citing Tibble II, 729 F.3d at 1137 n.24). The assets under management for each fund

ranged from $11m to $47m thus easily qualifying them for lower share classes. The following is

a sampling of the assets under management as of the end of 2017:

                                                                       2017
                           Fund in Plan
                                                             Assets Under Management
        T. Rowe Price Retirement 2040 Fund Mutual Fund                  $47.1m

        T. Rowe Price Retirement 2045 Fund Mutual Fund                  $37.9m

        T. Rowe Price Retirement 2050 Fund Mutual Fund                  $36.8m

        T. Rowe Price Retirement 2035 Fund Mutual Fund                  $31.1m

        T. Rowe Price Retirement 2055 Fund Mutual Fund                  $20.3m

        T. Rowe Price Retirement 2030 Fund Mutual Fund                  $19.5m

        T. Rowe Price Retirement 2025 Fund Mutual Fund                  $14.9m

       John Hancock Funds Disciplined Value Fund Class                  $13.6m
                      R4 Mutual Fund
             JPMorgan Mid Cap Value Institutional Fund                  $11.1m



       87.       Additionally, most of the lower share alternatives were available prior to the start

of the Class Period. A prudent fiduciary conducting an impartial review of the Plan’s investments

would have identified the cheaper share classes available and transferred the Plan’s investments in

the above-referenced funds into the lower share classes at the earliest opportunity.




                                                  23
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 24 of 40



       88.     There is no good-faith explanation for utilizing high-cost share classes when lower-

cost share classes are available for the exact same investment. The Plan did not receive any

additional services or benefits based on its use of more expensive share classes; the only

consequence was higher costs for Plan participants.

       89.     It is not prudent to select higher cost versions of the same fund even if a fiduciary

believes fees charged to plan participants by the “retail” class investment were the same as the fees

charged by the “institutional” class investment, net of the revenue sharing paid by the funds to

defray the Plan’s recordkeeping costs. Tibble, 2017 WL 3523737, at * 8. Fiduciaries should not

“choose otherwise imprudent investments specifically to take advantage of revenue sharing.” Id.

at * 11. This basic tenet of good fiduciary practice resonates loudly in this case especially where

the recordkeeping and administrative costs could have been and were paid for in significant part

by the Plan’s forfeiture accounts.

       90.     The term “recordkeeping” is a catchall term for the suite of administrative services

typically provided to a defined contribution plan by the plan’s “recordkeeper.” Recordkeeping

expenses can either be paid directly from plan assets, or indirectly by the plan’s investments in a

practice known as revenue sharing (or a combination of both or by a plan sponsor). Revenue

sharing payments are payments made by investments within the plan, typically mutual funds, to

the plan’s recordkeeper or to the plan directly, to compensate for recordkeeping and trustee

services that the mutual fund company otherwise would have to provide.

       91.     Here, from 2014 until 2017, the Plan’s forms 5500 indicate that the Plan paid an

average of $63 per participant for recordkeeping and administrative services through both direct

and indirect (revenue sharing) compensation to the Plan’s recordkeeper. For the years ended

December 31, 2015 and 2014, recordkeeping and administrative fees were reduced by $201,109

and $107,323, respectively, from forfeited non-vested accounts. Similarly, in 2017 and 2016,


                                                 24
           Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 25 of 40



recordkeeping and administrative fees were reduced by $197,979 and $72,497 from forfeited non-

vested accounts.

       92.      Because a significant amount of the recordkeeping and administrative fees were

paid for by forfeiture accounts there was no need to use revenue sharing from the Plan’s

investments to pay for recordkeeping and administrative fees. But there is no indication that the

Plan’s fiduciaries returned the revenue sharing collected from the Plan’s investments back to the

Plan’s participants as they should have. Importantly, because the Plan’s fiduciaries used forfeiture

accounts to pay for administrative and recordkeeping services there is no justification for selecting

investment funds that had higher expense ratios if the sole reason was to take advantage of revenue

sharing.

       93.      By failing to investigate the use of lower cost share classes Defendants caused the

Plan to pay millions of dollars per year in unnecessary fees. Further, to the extent Defendants

failed to return revenue sharing amounts back to Plan participants, this was a further fiduciary

breach that cost Plan participants over a million dollars during the Class Period.

       Failure to Investigate Availability of Lower Cost Collective Trusts and Separate
       Accounts

       94.      Throughout the Class Period, the investment options available to participants were

almost exclusively mutual funds, which are pooled investment products.

       95.      As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, the Supreme Court has stated that where ERISA is silent, courts should seek

guidance from trust law. Varity Corp v. Howe, 516 U.S. 489, 496-97 (1996). One such area is the

selection of appropriate funds for a plan. Trust law states it depends on “the type of trustee and

the nature of the breach involved, the availability of relevant data, and other facts and

circumstances of the case.” Restatement (Third) of Trusts § 100 cmt. b(1). To determine whether

a fiduciary has selected appropriate funds for the trust, appropriate comparators may include

                                                 25
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 26 of 40



“return rates of one or more suitable common trust funds, or suitable index mutual funds or

market indexes (with such adjustments as may be appropriate).” Id. (emphasis added).

       96.     Plan fiduciaries such as Defendants here must be continually mindful of investment

options to ensure they do not unduly risk plan participants’ savings and do not charge unreasonable

fees. Some of the best investment vehicles for these goals are collective trusts, which pool plan

participants’ investments further and provide lower fee alternatives to even institutional and 401(k)

plan specific shares of mutual funds.

       97.     Collective trusts are administered by banks or trust companies, which assemble a

mix of assets such as stocks, bonds and cash. Regulated by the Office of the Comptroller of the

Currency rather than the Securities and Exchange Commission, collective trusts have simple

disclosure requirements, and cannot advertise nor issue formal prospectuses. As a result, their

costs are much lower, with less or no administrative costs, and less or no marketing or advertising

costs. See Powell, Robert, “Not Your Normal Nest Egg,” The Wall Street Journal, March 2013,

available at http://www.wsj.com/articles/SB10001424127887324296604578177291881550144.

       98.     Due to their potential to reduce overall plan costs, collective trusts are becoming

increasingly popular; Use of CITs in DC Plans Booming (discussing data showing that among both

mid-size and large defined contribution plans, significantly more assets are held in collective trusts

than in mutual funds).9 Indeed, as of 2012, among plans over $1 billion in size, more assets were


9
  The criticisms that have been launched against collective trust vehicles in the past no longer
apply. Collective trusts use a unitized structure and the units are valued daily; as a result,
participants invested in collective trusts are able to track the daily performance of their investments
online. Use of CITs in DC Plans Booming; Paula Aven Gladych, CITs Gaining Ground in 401(k)
Plans,      EMPLOYEE         BENEFIT        NEWS         (Apr.     14,      2016),     available     at
http://www.benefitnews.com/news/cits-gaining-ground-in-401-k-plans (hereinafter CITs Gaining
Ground). Many if not most mutual fund strategies are available in collective trust format, and the
investments in the collective trusts are identical to those held by the mutual fund. Use of CITs in
DC Plans Booming; CITs Gaining Ground. And because collective trusts contract directly with
the plan, and provide regular reports regarding costs and investment holdings, the Plan has the
same level of protection that the Investment Company Act provides to individual investors, thus

                                                  26
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 27 of 40



held in collective trusts than in mutual funds. See Investment Company Institute, A Close Look at

401(k) Plans, at 21, 23 (Dec. 2014), available at https://www.ici.org /pdf /pp r_14 _ dcplan_ profil

e_ 401k.pdf.

       99.     Separate accounts are another type of investment vehicle similar to collective trusts,

which retain their ability to assemble a mix of stocks, bonds, real property and cash, and their

lower administrative costs.

       100.    Separate accounts are widely available to large plans such as the Plan, and offer a

number of advantages over mutual funds, including the ability to negotiate fees. Costs within

separate accounts are typically much lower than even the lowest-cost share class of a particular

mutual fund.     By using separate accounts, “[t]otal investment management expenses can

commonly be reduced to one-fourth of the expenses incurred through retail mutual funds.” U.S.

Dep’t of Labor, Study of 401(k) Plan Fees and Expenses, at 17 (April 13, 1998), available at

https://www.dol.gov/sites/dolgov/files/EBSA/researchers/analysis/retirement/study-of-401k-

plan-fees-and-expenses.pdf

       101.    Unlike mutual funds, which by law must charge the same fee to all investors,

separate account fee schedules are subject to negotiation. Industry data shows that actual fee

schedules on separate accounts are typically lower than advertised fee schedules, particularly when

the plan or investor has a large amount of assets to invest, as did the Plan here.




eliminating the need for the protections of the Investment Company Act. Further, collective trusts
are still subject to state and federal banking regulations that provide comparable protections.
American Bankers Association, ABA Primer on Bank Collective Funds, June 2015, at 1, available
at https://www.aba.com/advocacy/policy-analysis/primer-bank-collective-investment-funds.



                                                 27
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 28 of 40



        102.     Thus, a prudent fiduciary managing a large plan will give serious consideration to

the use of separate accounts or collective trusts, and in the majority of cases, will opt to move out

of mutual funds.

        103.     Prior to 2018, the Plan’s fiduciaries failed to consider collective trusts or separate

accounts as viable alternatives to the Plan’s investment options. The Plan incurred excess fees due

to Defendants’ failure to adequately investigate the availability of collective trusts and/or separate

accounts in the same investment style of mutual funds in the Plan. Because of the Plan’s size, it

could have reaped considerable cost savings by using collective trusts or separate accounts, but

Defendants again failed to investigate this option.

        104.     In summary, Defendants could have used the Plan’s bargaining power to obtain

high-quality, low-cost alternatives to mutual funds, in order to negotiate the best possible price for

the Plan. By failing to investigate the use of alternative investments such as collective trusts or

separate accounts, Defendants caused the Plan to pay millions of dollars per year in unnecessary

fees.

        Failure to Utilize Lower Cost Passively Managed and Actively Managed Funds

        105.     As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of Trusts

§ 100 cmt. b(1).

        106.     While higher-cost mutual funds may outperform a less-expensive option, such as a

passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available   at     https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at


                                                  28
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 29 of 40



2,862 actively managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available at          http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-

managed-funds-study.html (“long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       107.    Indeed, funds with high fees on average perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873 (2009)

(hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation of

Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       108.    During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. The chart below demonstrates that the

expense ratios of the Plan’s investment options were more expensive by multiples of comparable

passively-managed and actively-managed alternative funds in the same investment style. A

reasonable investigation would have revealed the existence of lower-cost and better performing

alternatives to the Plan’s funds.

       109.    The chart below uses 2020 expense ratios as a methodology to demonstrate how

much more expensive the Plan’s funds were than their alternative fund counterparts.




                                                 29
           Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 30 of 40


                                                                                      Altern
                                                             Alternative Fund                  % Fee
          Current Fund           ER       Category                                    ative
                                                            Index/Managed10                    Excess
                                                                                       ER
 T. Rowe Price Retirement                Target-date    Fidelity Freedom Index 2040
                                0.70 %                                                0.12 %   483%
 2040                                                              Investor

                                                        American Funds 2040 Trgt
                                                                                      0.38 %    84%
                                                             Date Retire R6


                                         Target-date
     T. Rowe Price Retirement   0.71 %                  Fidelity Freedom Index 2045   0.12 %   491%
              2045                                                 Investor

                                                        American Funds 2045 Trgt      0.38 %    87%
                                                             Date Retire R6


                                                        Fidelity Freedom Index 2050   0.12 %   491%
                                                                   Investor
     T. Rowe Price Retirement   0.71 %   Target-date
              2050                                      American Funds 2050 Trgt
                                                                                      0.39 %    82%
                                                             Date Retire R6




                                                        Fidelity Freedom Index 2035   0.12 %   466%
                                                                   Investor
                                         Target-date
     T. Rowe Price Retirement   0.68 %
              2035                                      American Funds 2035 Trgt
                                                                                      0.37 %    68%
                                                             Date Retire R6




                                                          Fidelity Freedom Index
     T. Rowe Price Retirement   0.72 %   Target-date                                           500%
                                                              2055 Investor           0.12 %
              2055




10
   Where appropriate, each cell in this column references both a passively-managed fund
(identified first) and an actively-managed fund (identified second). The rows in which only one
fund is listed are identified as follows: The JPMorgan Large Cap Growth R6, BNY Mellon Sm/Md
Cap Gr. Y and Lord Abbett Developing Growth are actively-managed; Fidelity Extended Market
Index, Vanguard Mid-Cap Value Index Admiral, Vanguard Small-Cap Value Index Admiral and
Fidelity International Index are passively managed funds; and the money market, Vanguard
Treasury Money Market Investor, is neither classified as a passive nor active fund. The listed
expense figures for the funds are taken from prospectuses published in 2020.


                                                   30
       Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 31 of 40


                                                                                  Altern
                                                         Alternative Fund                  % Fee
      Current Fund            ER      Category                                    ative
                                                        Index/Managed10                    Excess
                                                                                   ER
                                                    American Funds 2055 Trgt
                                                                                  0.40 %    80%
                                                         Date Retire R6



                                      Target-date   Fidelity Freedom Index 2030
 T. Rowe Price Retirement    0.66 %                                               0.12 %   450%
                                                               Investor
          2030

                                                    American Funds 2030 Trgt
                                                                                  0.35 %    88%
                                                         Date Retire R6


                                                    Fidelity Freedom Index 2025
                                                                                  0.12 %   425%
                                                               Investor
                                      Target-date
 T. Rowe Price Retirement    0.63 %
          2025                                      American Funds 2025 Trgt
                                                                                  0.33 %    90%
                                                         Date Retire R6



 T. Rowe Price Retirement                           Fidelity Freedom Index 2020
                             0.59 %   Target-date                                 0.12 %   391%
          2020                                                 Investor


                                                    American Funds 2020 Trgt
                                                                                  0.31 %    90%
                                                         Date Retire R6



                                                      Fidelity Freedom Index
                                                                                           500%
                                                          2060 Investor           0.12 %
 T. Rowe Price Retirement    0.72 %   Target-date
          2060
                                                    American Funds 2060 Trgt
                                                                                  0.41 %    75%
                                                         Date Retire R6


                                      Domestic
                                                       JPMorgan Large Cap
MainStay Large Cap Growth    0.73 %    Equity                                     0.44 %   65%
                                                          Growth R6
             I



                                      Domestic        Vanguard Value Index I      0.04 %   2,275%
JHancock Disciplined Value   0.95 %    Equity
          R4                                         Vanguard Equity Income
                                                                                  0.18 %   427%
                                                             ADM



                                               31
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 32 of 40


                                                                                    Altern
                                                            Alternative Fund                 % Fee
       Current Fund             ER      Category                                    ative
                                                           Index/Managed10                   Excess
                                                                                     ER
                                        Domestic
                                                        Vanguard Mid-Cap Value
 JPMorgan Mid Cap Value I      0.99 %    Equity                                     0.07 %   1,314%
                                                            Index Admiral


                                        Domestic
  Fidelity Total Bond Fund     0.45 %    Bond                                       0.03 %   1,400%
                                                         Fidelity US Bond Index


                                                        Bridge Builder Core Bond    0.14 %    221%



   Carillon Eagle Mid Cap               Domestic        BNY Mellon Sm/Md Cap
                               0.75 %                                               0.65 %     15%
          Growth I                       Equity                 Gr. Y



  Goldman Sachs Small Cap               Domestic        Vanguard Small-Cap Value
                               0.94 %                                               0.07 %   1,242%
        Value Instl                      Equity               Index Adm



                                        Domestic
  Loomis Sayles Small Cap                               Lord Abbett Developing
                               0.94 %    Equity
      Growth Instl                                            Growth I              0.69 %     36%


                                                        Vanguard Balanced Index
                                        Non-target                                  0.07 %     27%
  T. Rowe Price Retirement                                       Adm
                               0.51 %      date
         Balanced
                                         Balanced       American Funds American
                                                                                    0.28%      82%
                                                              Balanced R5


 Fidelity Money Market Trust
                                          Money         Vanguard Treasury Money
   Retirement Government       0.42 %                                               0.09 %    366%
                                          Market            Market Investor
   Money Market Portfolio


       110.    The above is for illustrative purposes only as the significant fee disparities detailed

above existed for all years of the Class Period. The Plan expense ratios were multiples of what

they should have been given the bargaining power available to the Plan fiduciaries.

       111.    Moreover, the Plan’s fiduciaries cannot justify selecting actively managed funds

over passively managed ones. As noted above, while higher-cost mutual funds may outperform

                                                   32
           Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 33 of 40



a less-expensive option such as a passively-managed index fund over the short term, they rarely

do so over a longer term. With regard to this action in particular, there is objective evidence that

selection of actively managed funds over passively managed ones with materially similar

characteristics was unjustified. Comparing the five-year returns of some of the Plan’s actively

managed funds with those of comparable index (passively managed) funds with lower fees

demonstrates that accounting for risk and fees paid, the actively managed funds lagged behind in

performance. The chart below indicates the efficiency of the active funds or lack thereof (i.e., the

return needed by the actively managed fund, taking risk factors into account, to match the returns

of the passively managed fund):



                                         Ticker    Expense    Return     INDEX Report/Return
 Fund Name/Comparator
                                                   Ratio11    (5 Year)   Deficiency

 T. Rowe Price Retirement 2045           TRRKX     0.71       4.5        Fails Efficiency
                                                                         Requires 0.95% more
                                         FIOFX                           return to pass efficiency
 Fidelity Freedom Index 2045 Investor              0.12       4.72



 T. Rowe Price Retirement 2050           TRRMX 0.71           4.51
                                                                         Fails Efficiency
                                                                         Requires 0.95% more
                                                                         return to pass efficiency
 Fidelity Freedom Index 2050 Investor    FIPFX     0.12       4.73



 T. Rowe Price Retirement 2035           TRRJX     0.68       4.51
                                                                         Fails Efficiency
                                                                         Requires 1.06% more
                                                                         return to pass efficiency
 Fidelity Freedom Index 2035 Investor    FIHFX     0.12       4.98



 T. Rowe Price Retirement 2055           TRRNX     0.71       4.46       Fails Efficiency
                                                                         Requires 1.01% more
                                                                         return to pass efficiency
 Fidelity Freedom Index 2055 Investor              0.12       4.72
                                         FDEWX

11
     Expense ratios are as of January 2020.

                                                  33
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 34 of 40



                                           Ticker     Expense     Return     INDEX Report/Return
 Fund Name/Comparator
                                                      Ratio11     (5 Year)   Deficiency



 T. Rowe Price Retirement 2030             TRRCX      0.65        4.47       Fails Efficiency
                                                                             Requires 1.35% more
                                           FXIFX                             return to pass efficiency
 Fidelity Freedom Index 2030 Investor                 0.12        5.01



 T. Rowe Price Retirement 2025             TRRHX      0.62        4.35
                                                                             Fails Efficiency
                                                                             Requires 1.19% more
                                                                             return to pass efficiency
 Fidelity Freedom Index 2025 Investor      FQIFX      0.12        4.65



 T. Rowe Price Retirement 2020             TRRBX      0.58        4.20
                                                                             Fails Efficiency
                                                                             Requires 1.14% more
                                                                             return to pass efficiency
 Fidelity Freedom Index 2020 Investor      FPIFX      0.12        4.57



 T. Rowe Price Retirement 2060             TRRLX      0.71        4.46
                                                                             Fails Efficiency
                                                                             Requires 1.01% more
                                                                             return to pass efficiency
                                           FDKLX      0.12        4.73
 Fidelity Freedom Index 2060 Investor



 T. Rowe Price Retirement 2015             TRRGX      0.55        3.92
                                                                             Fails Efficiency
                                                                             Requires 1.25% more
                                                                             return to pass efficiency
 Fidelity Freedom Index 2015 Investor      FLIFX      0.12        4.49



        112.    The comparator funds above belong to the same peer group as the Plan fund.

Comparing funds in the same peer group is an industry-standard that allows comparisons to be

“apples to apples.” Here, the following data points were used to calculate the Plan fund’s

efficiency: r-squared, standard deviation, and 5-year return. The same data points were used on

both the active and passive funds to calculate the incremental cost and incremental return and then

to determine if the active fund is efficient, less than efficient, or fails efficiency.

                                                    34
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 35 of 40



        113.   The Plan’s fund identified in the above chart charged unjustified fees for additional

reasons. First, the funds are what are called closet index funds because they charge as if they are

actively managed but vary little from the index benchmark.             Second, the funds charge

approximately 5 times more than the comparison funds. Third, the funds assume more risk than

the comparison funds. Fourth, all the funds above had lower returns the comparison funds.

        114.   Defendants’ failure to investigate lower cost alternative investments (both actively

and passively managed funds) during the Class Period cost the Plan and its participants millions

of dollars.

                               FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
                        (Asserted against the Committee and Aegis)

        115.   Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

        116.   At all relevant times, the Committee and its members and Aegis (“Prudence

Defendants”) were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(A), in that they exercised discretionary authority or control over the administration

and/or management of the Plan or disposition of the Plan’s assets.

        117.   As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and

acting with the care, skill, diligence, and prudence under the circumstances that a prudent person

acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of like character and with like aims.

        118.   The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint. They did not make decisions regarding the Plan’s investment


                                                35
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 36 of 40



lineup based solely on the merits of each investment and what was in the best interest of Plan

participants. Instead, the Prudence Defendants selected and retained investment options in the

Plan despite the high cost of the funds in relation to other comparable investments. The Prudence

Defendants also failed to investigate the availability of lower-cost share classes of certain mutual

funds in the Plan. In addition, the Prudence Defendants failed to timely investigate separate

accounts and/or collective trusts as alternatives to mutual funds, even though they generally

provide the same investment management services at a lower cost.

       119.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have

suffered these losses, and Plan participants would have had more money available to them for their

retirement.

       120.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.

       121.    The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).

                                SECOND CLAIM FOR RELIEF

                       Failure to Adequately Monitor Other Fiduciaries
                      (Asserted against Aegis and the Board Defendants)

                                                   36
        Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 37 of 40




       122.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       123.     Aegis and the Board (the “Monitoring Defendants”) had the authority to appoint

and remove members of the Committee, and the duty to monitor the Committee and were aware

that the Committee Defendants had critical responsibilities as fiduciaries of the Plan.

       124.     In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.

       125.     The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties; had

adequate financial resources and information; maintained adequate records of the information on

which they based their decisions and analysis with respect to the Plan’s investments; and reported

regularly to the Monitoring Defendants.

       126.     The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                (a)    Failing to monitor and evaluate the performance of the Committee

                       Defendants or have a system in place for doing so, standing idly by as the

                       Plan suffered significant losses as a result of the Committee Defendants’

                       imprudent actions and omissions;

                (b)    failing to monitor the processes by which Plan investments were evaluated,

                       their failure to investigate the availability of lower-cost share classes, and

                       their failure to investigate the availability of lower-cost separate account

                       and collective trust vehicles; and

                                                 37
         Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 38 of 40



                (c)     failing to remove Committee members whose performance was inadequate

                        in that they continued to maintain imprudent, excessively costly, and poorly

                        performing investments within the Plan, all to the detriment of the Plan and

                        Plan participants’ retirement savings.

        127.    As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had the Monitoring Defendants complied with their

fiduciary obligations, the Plan would not have suffered these losses, and Plan participants would

have had more money available to them for their retirement.

        128.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee

Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in their Prayer for Relief.

                                      PRAYER FOR RELIEF

        145.    WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:

                A.      A determination that this action may proceed as a class action under Rule

                        23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil

                        Procedure;

                B.      Designation of Plaintiffs as Class Representatives and designation of

                        Plaintiffs’ counsel as Class Counsel;

                C.      A Declaration that the Defendants, and each of them, have breached their

                        fiduciary duties under ERISA;

                D.      An Order compelling the Defendants to make good to the Plan all losses to

                        the Plan resulting from Defendants’ breaches of their fiduciary duties,


                                                  38
Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 39 of 40



          including losses to the Plan resulting from imprudent investment of the

          Plan’s assets, and to restore to the Plan all profits the Defendants made

          through use of the Plan’s assets, and to restore to the Plan all profits which

          the participants would have made if the Defendants had fulfilled their

          fiduciary obligations;

     E.   An order requiring the Company Defendants to disgorge all profits received

          from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C.

          § 1132(a)(3) in the form of an accounting for profits, imposition of a

          constructive trust, or a surcharge against the Company Defendant as

          necessary to effectuate said relief, and to prevent the Company Defendant’s

          unjust enrichment;

     F.   Actual damages in the amount of any losses the Plan suffered, to be

          allocated among the participants’ individual accounts in proportion to the

          accounts’ losses;

     G.   An order enjoining Defendants from any further violations of their ERISA

          fiduciary responsibilities, obligations, and duties;

     H.   Other equitable relief to redress Defendants’ illegal practices and to enforce

          the provisions of ERISA as may be appropriate, including appointment of

          an independent fiduciary or fiduciaries to run the Plan and removal of Plan

          fiduciaries deemed to have breached their fiduciary duties;

     I.   An award of pre-judgment interest;

     J.   An award of costs pursuant to 29 U.S.C. § 1132(g);

     K.   An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

          common fund doctrine; and


                                    39
       Case 1:20-cv-03624-GHW Document 1 Filed 05/08/20 Page 40 of 40



            L.       Such other and further relief as the Court deems equitable and just.



Dated: May 8, 2020                  CAPOZZI ADLER, P.C.

                                    /s/ Donald R. Reavey          .
                                    Donald R. Reavey, Esquire
                                    (Motion Pro Hac Vice Pending)
                                    PA Attorney ID #82498
                                    2933 North Front Street
                                    Harrisburg, PA 17110
                                    donr@capozziadler.com
                                    (717) 233-4101
                                    Fax (717) 233-4103

                                    /s/ Mark K. Gyandoh           .
                                    Mark K. Gyandoh, Esquire
                                    PA Attorney ID #88587
                                    (Motion Pro Hac Vice Pending)
                                    CAPOZZI ADLER, P.C.
                                    312 Old Lancaster Road
                                    Merion Station, PA 19066
                                    markg@capozziadler.com
                                    (610) 890-0200
                                    Fax (717) 233-4103

                                    Counsel for Plaintiffs and the Putative Class




                                              40
